 In the Matter of THE TEXAS PIPE LINE COMPANYandOIL WORKERSINTERNATIONAL UNION, LOCAL 367,C.I.O.':Case No. 16-R--491.-Decided November 5, 1943Mr.John, C.Jackson,of Houston, Tex., for the Company..,,Mr. W. A. Combs,of Houston, Tex., for the Union.Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Oil Workers International Union,Local 367, C. I. 0., herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of The Texas Pipe Line Company, South Texas Division,Houston, Texas, herein called the Company, the National Labor Rela-tions Board provided for an appropriate hearing upon due noticebefore Robert F. Proctor, Trial Examiner. Said hearing was'heldatHouston, Texas, on September 13 and 14, 1943. The Companyand the Union appeared, participated, and were afforded full oppor` 'tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded an opportunity to filebriefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Texas Pipe Line Company, a Texas corporation with its prin-cipal place of business located in Houston, Texas, is a wholly, ownedsubsidiary of The Texas Company.The Company is a common car-rier pipe line system engaged in the transportation of crude oil andpetroleum products throughout several States, and is subject to the53 N. L. R. B., No. 74.431 432 ,IYEOISIONS OFNPATIONAL LABOR RELATIONIS BOULR.Drules and regulations of the Interstate Commerce Commission as wellas the Railroad Commission of Texas. The Company owns andoperates 2,637 miles of gathering lines and 3,837 miles of trunk lines.The gathering lines system consists of a network of lines ranging insizefrom 2 to 10 inches in diameter which gather oil from the oil pro-ducing leases and conduct it into the Company's initial trunk linereceiving stations.The trunk lines 'system is the main artery throughwhich the oil gathered in the various fields and leases is moved towardsits ultimate destination.During the year 1942 crude oil in excess of55,000,000 barrels was transported through the pipe lines of the Com-pany.In order to obtain direct supervision over the maintenanceand operation of its properties, the Company has divided its opera-tions into seven superintendent areas, among which is the South TexasDivision, with which we are concerned herein.-The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THEORGANIZATION INVOLVEDOil Workers International Union, Local 367, is a labor organizationaffiliated with the Congress of Industrial Organizations, admittingto membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to recognized the Union as the ekclusivebargaining representative of certain of its employees on the groundthat the unit sought by the latter is inappropriate.A statement of the Field Examiner, introduced into evidence at thehearing indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriateWe find that a question affecting commence has arisen concerningthe representation of employees of the Company within the meaning'of Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union contends that all production and maintenance employeesengaged in the South Texas Division of the Company, excludingsupervisory and clerical employees, constitute an appropriate unit.In' addition to disputing the propriety of including several classifica-tions within the unit (hereinafter discussedseriatim.),the Companycontends that the appropriate unit is system-wide.1The Field Examiner reported that the Union submitted 249 authorization cards, of which228 bear apparently genuine original signatures of persons whose names appear'upon theCompany's pay roll of July 31,1943.Said pay roll contained a total of 413 names withinthe appropriate unit. THE TEXASPIPE LINECOMPANY433As indicated hereinbef ore, the Company is an integrated pipe linesystem divided, for organizational purposes, into seven divisions, eachunder the direction of a divisional superintendent who isresponsiblefor its operation, construction, and maintenance,as well as for itspersonnel.Because ofthe nature of its business, involving as it doesa maximum flexibility in the routing of oil, divisional lines are notnecessarily permanent, and are subject to changes which emanatefrom the central office at Houston.The conditions of employmentare uniform throughout the entire system, and transfers of employeesare made both intra- and interdivisionally; however, intradivisionaltransfers of personnel are usually of a temporary character, whereastransfers between divisions have customarily been of a more perma-nent nature, and involve a change in pay roll.Since 1941 the Union has attempted locally to conduct grievanceson the part of'the employees whom it seeks herein to represent, but oneach occasion has been referred to the divisional superintendent.The jurisdiction of the Union has been limited for the present by itsparent organization to the employees of the Company in the SouthTexas Division, and it has not attempted to organize employees otherthan those in that division.We are of the opinion that the extent towhich the Union has organized the employees of the Company, theadministrative set-up of the Company, and, in this instance, the pasthistory of relations between the Company and the Union, 'indicatethe feasibility of the divisional unit.We find, therefore, that such aunit is appropriate.2The Company contends that chief tour engineers, tour engineers,carpenter foremen, gang foremen, assistant gang foremen, paint fore-men, Welder foremen, district gaugers, master mechanics, and assist-ant master mechanics should be excluded from the unit on the groundthat they are supervisors.The Union, while not conceding the cor-rectness of the Company's position with respect to the foregoingclassifications, agrees that carpenter foremen, gang foremen, paintforemen, welder foremen, and the master mechanics, do have somesupervisory powers and does not oppose their exclusion at this time.We shall exclude them.However, the Union contends that chief tourengineers, tour engineers, district gaugers, and assistant master me-chanics are ordinary workmen without any supervisory capacity, andshould be included within the bargaining unit.Chief Tour Engineers and Chief Main Line Engineers."TheUnion argues that these employees are merely "pumpers,"whereas3 Cf.Matter of Texas Empire Pipe Line Company,19 N L. R. B.631, wherein the Boardfound a divisional unit appropriate in view of the Union's extent of organization,and theorganizational set-up of the Company.3These classifications of employees are substantially the she ; the main line pumpingstations are apparently located on the main artery as well as the stations under the super-vision of chief tour engineers appear to be gathering points. 434DECISIONSO'F 'NAfTTONALLABOR RELATIONS BOARDthe Company contends that they are employees directly responsiblefor the operation and' maintenance of the pumping machinery andexercise supervisory authority over the other employees at their par-ticular stations.These employees receive a higher remuneration thanthe other employees at the stations to which they are assigned. Inaddition to their responsibility for the proper functioning of themachinery, it is their duty to supervise oilers and other employeesassigned to assist in the operation and maintenance of the station.These employees also make out the station reports, and are responsiblefor the correctness of receiving and delivery tickets covering thereceipt or delivery of crude oil from and to outside companies.Weare of the opinion that those employees exercise functions sufficientlysupervisory in nature to warrant their exclusion from the unit here-inafter found appropriate.We shall, therefore, exclude them.The record is not sufficiently definite concerning the supervisoryauthority of tour engineers (and relief tour engineers) ,4 districtgaugers,5 assistant master mechanics, and assistant gang foremen, topermit a' present determination as to their status.Accordingly, weshall allow them to vote in the election hereinafter directed, but shallimpound their ballots pending clarification of their status.Upon the basis of the entire record, and in accordance with the fore-going findings of fact, we find that all production and maintenanceemployees of the Company, excluding clerical employees, chief tourengineers,chief main line engineers, carpenter foremen, gang fore-men, paint foremen, welder foremen, and master mechanics, and- allother supervisory employees with authority to hire, promote, dis-charge,,discipline or otherwise effect changes in the status ofemployees, or effectively recommend such action, constitute a unitAppropriate for collective bargaining within the meaning of Section9 (,b) of the Act.V.THE DETERMINATION OF REPRESENTATIVES'We shall direct that the question concerning representation 'which,has arisen be resolved by an election by secret ballot.The Uniond'esires that eligibility to vote be determined as of August 31, 1943.However, in the absence of any persuasive reason for departing there-from, we `shall adhere to our customary practice, and shall direct thatthe employees of the Company eligible to vote in the election shall bethose in the appropriate, unit who were employed during the pay-roll4These employees act as tourengineersat regularly scheduled intervals.The balanceof their timeis spent in other capacitiesat the pumping station.6While we have found in another proceeding(Matter of Empire Pipe Line Company,46N. L. R. B. 1341),that similarlydesignated employees were too closely connected withmanagement to warrant theyinclusionwithin the unit, the evidence herein concerning theduties and responsibilities of these employees was not asdetailedas it was in that case. THE TEXAS PIPE LINID COMPANY435period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the; power vested in the National LaborRelations Board by Section 9 (c), of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to'ascertain representa-tives for the 'purposes of collective bargaining with The Texas Pipesecret ballot shall be conducted as early as possible, but not later thanthirty, (30) 'days from the date of this Direction, under the directionand supervision of the Regional Director for the Sixteenth Region,acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Sections 10 and 11, of said Rules and Regu-lations, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding-those employees who have since quit or been dischargedfor-cause and have not been rehired or reinstated prior to the date ofthe'election, to determine whether or not they desire to be representedby Oil Workers International Union, Local 367, affiliated with theCongress of Industrial Organizations, for the purposes of collectivebargaining.,°at-t